Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are presented for examination. 
Claims 2-18 are elected for examination.
Claim 1 is withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11012722. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus et al hereafter Barrus (US pat. App. 20080244721) and in view of Gurevich (US pat. App. 20020178370).   
6.	As per claims 2, and 14, Barrus discloses a system, a method, comprising: a first computing device comprising: one or more memory units; one or more processors coupled to the memory units and configured, upon executing one or more instructions, to: determine a first set of tokens; generate a first encryption key; encrypt, using the first encryption key, data for transmittal to a second computing device; (paragraphs: 4-6, 35-36, 51-56, and 58-60; wherein it emphasizes that determining a first set of token and encryption key. Encrypt the data by using the key and send it to another device); determine, from the first set of tokens, a plurality of tokens for the first encryption key; generate a packet comprising the encrypted data, and further comprising the plurality of tokens; and transmit the packet for receipt by the second computing 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Gurevich’s teachings of determine, from the first set of tokens, a plurality of tokens for the first encryption key with the teachings of Barrus, for the purpose of effectively protecting the data packet from unauthorized intruders.  
7.	As per claim 3, Barrus discloses the system wherein the second computing device is configured to: determine a second set of tokens that matches the first set of tokens; receive the packet; determine the first encryption key using the plurality of tokens and the second set of tokens; de-crypt the encrypted data using the first encryption key; and transmit the data for use (paragraphs: 6, 37, 50). 
8.	As per claim 4, Barrus discloses the system wherein at least a portion of the one or more instructions are accessed by the first computing device during a browser enabled communication 
9.	As per claim 5, Barrus discloses the system wherein at least a portion of the one or more instructions are accessed by the first computing device from a website hosted by the second computing device (paragraphs: 7, 40, 51). 
10.	As per claim 6, Barrus discloses the system wherein the one or more processors of the first computing device are further configured, upon executing the one or more instructions, to: break the first encryption key into a plurality of key portions; and determine, from the first set of tokens, a first token for each of the plurality of key portions (paragraphs: 5, 41, 58). 
11.	As per claim 7, Barrus discloses the system wherein each of the plurality of key portions comprises a byte of the first encryption key (paragraphs: 4, 29, 44). 
12.	As per claim 8, Barrus discloses the system wherein each of the plurality of key portions comprises 4 bits of the first encryption key (paragraphs: 9, 36, 49). 
13.	As per claim 9, Barrus discloses the system wherein the one or more processors of the first computing device are further configured, upon executing the one or more instructions, to generate the first set of tokens in real time (paragraphs: 10, 39, 47). 

15.	As per claim 11, Barrus discloses the system wherein the first encryption key is not stored on disk (paragraphs: 8, 35, 52). 
16.	As per claim 12, Barrus discloses the system wherein transmitting the data for use comprises transmitting the data for storage or transmitting the data for display to a user (paragraphs: 13, 45, 60). 
17.	As per claim 13, Barrus discloses the system wherein the data is input by a user into a data field of a website rendered for display to the user by a browser of the first computing device (paragraphs: 14, 39, 62, 64). 
18.	 Claims 15-18 are listed all the same elements of claim 3-13. Therefore, the supporting rationales of the rejection to claims 3-13 apply equally as well to claims 15-18.
Citation of References
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Jogand-Coulomb (US pat. app. Pub. 20130159707): discusses a host device creates a super-distribution token by encrypting a content encryption key with a super-distribution key and stores the 
Shimonek et al (US pat. App. Pub. 20170060776): elaborates pertaining to delivery of token-authenticated encrypted data. Content descriptor(s) (e.g., playlist(s)) can be modified to facilitate exchange of a token for a decryption key for browser(s) that do not provide logic to manage a flow of the token.   

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436